Title: [From Thomas Jefferson to J. P. G. Muhlenberg, 7 May 1780]
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel


[Richmond?, before 7 May 1780. In a letter to Gen. Washington from Fredericksburg, 8 May 1780 (DLC: Washington Papers), Gen. Muhlenberg quotes from a letter received from TJ on 7 May, as follows: “As to the pay of the Officers left in this State, the poverty of the Continental Treasury shall not prevent their receiving it, if You will procure Authority for them to apply to the General Paymaster here or any other single person, whose receipt shall be so authoritative as to vouch our paying him Monies for that purpose and charging them to the Continent.” Further, the sick troops at Petersburg should be moved to Chesterfield, which is healthier. TJ’s letter not located.]
